V. J. Brennan, J.
(dissenting). I must respectfully dissent from my brother Burns’ opinion.
I do agree with him that the initial stop and investigation of defendant at the gas station was justified. Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968). Defendant was brought under surveillance and was stopped by police because he was driving a vehicle clearly travelling in tandem with two other automobiles, one of which was known to be stolen. The stolen automobile, a Continental Mark IV, was known to have a false VIN plate. All of the vehicles had been originally observed together at the Telegraph House Motel before leaving the motel in a group. In addition, they all travelled in identical route for several blocks to the gas station. Certainly the police officers acted reasonably in stopping and investigating defendant when the vehicles pulled up at the gas station.
However, my opinion diverges from the majority at this point. Taking into account these highly suspicious circumstances, I find reasonable cause to arrest appeared when, upon checking the VIN *14plate on the dashboard of defendant’s vehicle, the officers discovered that the numbers were out of line and appeared altered.
This Court recognizes that an arrest is proper where a misdemeanor is committed in the officer’s presence or if, from personal observations, the officer has reason to believe a misdemeanor was committed in his presence. MCLA 764.15(a); MSA 28.874(a). Gallagher v Secretary of State (On Rehearing), 59 Mich App 269, 272-273; 229 NW2d 410 (1975), People v Dixon, 392 Mich 691, 695; 222 NW2d 749 (1974), People v Davenport, 46 Mich App 579, 582; 208 NW2d 562 (1973).
In this state, altering or replacing vehicle identification numbers is a misdemeanor. MCLA 750.415; MSA 28.647. Consequently, when the numbers in the automobile defendant was driving clearly appeared out of line, the officers could reasonably conclude that they were witnessing the commission of a misdemeanor by defendant.1
I cannot agree that any "search” within the meaning of the Fourth Amendment occurred when police searched the automobile defendant was driving subsequent to his arrest. People v Valoppi, 61 Mich App 470, 477-479; 233 NW2d 41 (1975). In Valoppi, police also searched underneath an automobile for the vehicle identification number which led to the defendant’s arrest. I concurred with the Court in that opinion. There, we cited the follow*15ing language from United States v Polk, 433 F2d 644, 647 (CA 5, 1970).
" 'Our recent decision in United States v Johnson, 413 F2d 1396 (CA 5, 1969), affirmed en banc, August 13, 1970, held that such a limited inspection of a vehicle identification number is not a search within the meaning of the Fourth Amendment. The rationale for this holding is that an automobile owner can have no reasonable expectation of privacy with respect to the car’s VIN. See Mancusi v DeForte, 392 US 364; 88 S Ct 2120; 20 L Ed 2d 1154 (1968). The "reach of [the Fourth] Amendment cannot turn upon the presence or absence of a physical intrusion into any given enclosure”. Katz v United States, 389 US 347, 353; 88 S Ct 507; 19 L Ed 2d 576 (1967).
" 'Vehicle identification numbers are put on automobiles by the manufacturers to aid in identifying the vehicles. There are so many similar cars that individual vehicles can be identified only through the use of such individual numbering. State laws contain many requirements for disclosing and recording such VIN’s, showing a generally accepted mode of disclosure and the lack of any reasonable expectation of privacy with respect to the numbers.
" 'Most states require that automobiles be registered with a state agency to establish a record of car ownership. The registration, which must be carried in the car, identifies the car by its VIN. These requirements proceed from a purpose to keep track of the ownership of potential instruments of personal and property injury, so that drivers in automobile accidents can be traced and so that compulsory insurance requirements can be enforced. Additionally, the state seeks to protect ownership rights in these mobile and expensive assets. License plates are not sufficient for these purposes because of their easy removability.
" 'It is routine practice for policemen stopping cars in traffic control operations to ask for the automobile registration papers in addition to the driver’s license. Viewing registration papers is part of the accepted regulatory scheme.
*16" 'VIN’s are typically disclosed to private parties also. Automobile purchase and sale documents usually identify the car by its VIN. Automobile insurance policies also identify cars by their VIN’s. There can therefore be no reasonable expectation of privacy with respect to the identity of the VIN. Opening the car door, looking under the hood, or crawling under the car to inspect the rear axle does not independently bring an inspection of the VIN within the scope of the Fourth Amendment.
" 'A car is not a home. An automobile runs and stops on the public roads, where viewers may crawl under it or press their faces against its windows. Its exterior and much of its interior are within the "plain view” of the casual or purposeful onlooker, and thus are not protected by the Fourth Amendment from searching eyes. See, e.g., Marshall v United States, 422 F2d 185 (CA 5, 1970); Wright, Federal Practice and Procedure § 668 (1969).
" 'Thus the VIN on the rear axle or on the car frame are outside any reasonable expectations of privacy. Those that may be seen only by opening the car door or hood are no more private: doors and hoods are continually opened to the eyes of observers.’ ” 61 Mich App 470, 478-479.
I am constrained to follow that prior opinion in this matter. Consequently, regardless of whether the arrest was illegal or not and I feel it was not, the search for the proper VIN was not an illegal "search” and the results were admissible at trial.
Neither can I find defendant’s final allegation of error regarding the temporary license able to withstand analysis. I have stated that grounds for a valid arrest occurred when officers discovered the vehicle identification numbers out of line. Certainly defendant was properly placed in custody after the automobile was confirmed as stolen upon finding the correct VIN.
Only following formal, valid arrest was qn in*17ventory search of defendant conducted. That search produced the folded paper, later found to be a temporary license, which defendant was attempting to conceal from the police. This Court has upheld the admissibility of evidence discovered in a similar situation. People v Walker, 58 Mich App 519, 524-525; 228 NW2d 443 (1975). In Walker, the fact that a tinfoil packet found to contain heroin was opened during an inventory search did not bar its admissibility. The present case is indistinguishable. See also People v Dixon, 392 Mich 691, 700; 222 NW2d 749 (1974) (where the Court did not specifically rule on whether the search of several small packets found on defendant was proper or not, though the propriety was arguably condoned by implication), People v Henry Robinson, 388 Mich 630, 632-633; 202 NW2d 288 (1972) (where evidence of initials observed on a lighter was properly admitted). I believe the search was proper here and the evidence admissible.
Having examined all the errors defendant alleges, I would affirm the conviction.

 Nevertheless, I would note this Court has ruled that, even were the arrest illegal, subsequent proceedings are not void where the illegal arrest was followed by a complaint and warrant on which defendant was held for trial, or, where defendant was legally bound over to the circuit court for trial. People v Henry Robinson, 37 Mich App 115, 118; 194 NW2d 537 (1971), People v Nawrocki, 6 Mich App 46, 53-54; 148 NW2d 211 (1967). This point becomes relevant given my finding that no other error occurred prior to defendant’s formal arrest, shortly after the search of the VIN indicated the vehicle was stolen.